DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 03/30/2022.
•    Claims 1, 9, and 17 have been amended.
•    Claim 26 has been added.
•    Claims 1-26 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. 2322/CHE/2015, filed on 05/18/2015 has been received.
The examiner acknowledges that the instant application is a national stage entry of PCT/IB2016/052898, filed 05/18/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-8, 13-16, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claims 5, 13, and 22, these claims recite the limitation “the perspective correction method.” (Claim 5: Line 18; Claim 13: Lines 19-20; Claim 22: Lines 115). There is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a perspective correction method.”
Dependent claims 6-8, 14-16, and 23-25 inherit the deficiencies of claims 5, 13, and 22, respectively, and are thus rejected for at least the same rationale.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-16 and 26 are directed to a process and claims 17-25 are directed to a machine. Therefore, claims 1-26 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as “2019 PEG.”  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
receiving, by a footwear recommendation system in communication with a user, a plurality of still images associated with at least one foot of a user, wherein the plurality of still images are received from the user, at least one still image of the plurality of still images comprising information of a standard reference object placed below or adjacent to the at least one foot of the user;
processing, by the footwear recommendation system, the at least one still image from the plurality of still images to generate a geometric profile, wherein the processing of the at least one still image comprises:
identifying the standard reference object in the at least one still image; 
extracting information regarding camera position and scale of each of the at least one still image in response to the identified standard reference object; 
identifying one or more regions of the at least one foot in the at least one still image;
detecting a plurality of foot feature points based on the one or more regions of the at least one foot;
 extracting one or more foot measurements after identification of the plurality of foot feature points, wherein the one or more foot measurements include big toe to heel point distance, medial ball to lateral ball point distance, medial or lateral ball points to heel point distance, medial ball point height, instep height and foot girths at different points of the at least one foot of the user; and
generating the geometric profile representing a two and a half dimensional (2.5D) model of the at least one foot of the user, wherein the geometric profile is generated based on the extracted one or more foot measurements;
extracting, by the footwear recommendation system, a set of foot measurements from the geometric profile to classify the geometric profile into a foot type data, the foot type data comprising a plurality of shapes and proportions of the at least one foot, the geometric profile and the foot type data together being stored in a foot geometric profile storage as a foot geometric profile;
identifying, by the footwear recommendation system, at least one fitting footwear for the user based on the foot geometric profile, the foot geometric profile being compared with a plurality of footwear profiles stored in a footwear profile storage; and 
initiating, by the footwear recommendation system, display of the at least one fitting footwear, the at least one fitting footwear further being displayed along with fit information and a fit quality score of the at least one fitting footwear in response to a user request.
The above limitations recite the concept of identifying fitting footwear.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims recite determining information about the dimensions of the foot in order to provide recommendations of fitting footwear to a user. Applicant’s specification, see at least [0038], details how the recommendation can operate in an online retail format. Therefore, the claims are directed to sales activities and behaviors. Independent claims 9 and 17 recites similar limitations as claim 1 and, as such, falls within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 9 and 17 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, claims 1, 9, and 17 recite additional elements, such as a user device, a network, wherein the footwear recommendation system may operate in one of a server-client user network environment and an electronic device in a network environment, a digital geometric profile, databases, a display, a communication interface, electronic communication, a memory, and a processor. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 9, and 17 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 9, and 17 merely recite a commonplace business method (i.e., identifying fitting footwear) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 9, and 17 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 9, and 17 specifying that the abstract idea of identifying fitting footwear is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 9, and 17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 9, and 17 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 9, and 17 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 9, and 17, these claims recite additional elements, such as a user device, a network, wherein the footwear recommendation system may operate in one of a server-client user network environment and an electronic device in a network environment, a digital geometric profile, databases, a display, a communication interface, electronic communication, a memory, and a processor. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1, 9, and 17 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 9, and 17 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 9, and 17 specifying that the abstract idea identifying fitting footwear is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 9, and 17 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 9, and 17 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-8, 10-16, and 18-26, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-8, 10-16, and 18-26 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 2-8, 10-16, and 18-26 fail to identify additional elements and as such, are not indicative of integration into a practical application. As such, under Step 2A, dependent claims 2-8, 10-16, and 18-26 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1, 9, and 17, dependent claims 2-8, 10-16, and 18-26, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., identifying fitting footwear) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. Accordingly, under the Alice/Mayo test, claims 1-26 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Hanscom (US 20170053335 A1), hereinafter Hanscom, in view of previously cited Marks (US 20160081435 A1), hereinafter Marks.

In regards to claim 1, Hanscom discloses a method of recommending fitting footwear (Hanscom: [abstract]), the method comprising:
receiving, by a footwear recommendation system in communication with a user device via a network, a plurality of still images associated with at least one foot of a user, wherein the plurality of still images are received from the user device, at least one still image of the plurality of still images comprising information of a standard reference object placed below or adjacent to the at least one foot of the user, and wherein the footwear recommendation system may operate in one of a server-client user network environment and an electronic device in a network environment (Hanscom: [0004] – “The person can take a plurality of images of their foot using, for example, a smartphone app of the invention”; [0044] – “The system extracts a plurality of images—e.g., image 1, image 2, and image 3—from the resulting data.”; [0042] and Figs. 3 and 6 – “A person places their foot against a background that includes an object of known dimensions. For example, the person may stand on a sheet of 8.5×11 (or A4) paper”; [0059] – “Preferably server 1209 hosts data files readable by a processor coupled to a tangible, non-transitory memory. A communications network 1215 (e.g., the Internet) provides access to the server 1209…device 201 and a user's computer 1233 access system data via communications network 1215”; examiner note: Figures 3 and 6 depict the sheet of paper placed below the foot of the user (as interpreted according to Specification [0040]));
processing, by the footwear recommendation system, the at least one still image from the plurality of still images to  generate a digital geometric profile, wherein the processing of the at least one still image comprises (Hanscom: [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are ‘counted off’ from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot”):
identifying the standard reference object in the at least one still image (Hanscom: [0043] – “a system of the invention digitally adds a checkerboard pattern into the white space provided by the template sheet of paper” Examiner Note: adding a checkerboard to the sheet means the sheet is identified);
extracting information regarding camera position and scale of each of the at least one still image in response to the identified standard reference object (Hanscom: [0047] and Figs. 6 and 7 – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are “counted off” from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot.) Geometric calculations using the incline angle of the image can finalize the coordinates for each point”; examiner note: Figs. 6 and 7 depict the angle of the camera; determinations along coordinates is scale of each image);
identifying one or more regions of the at least one foot in the at least one still image (Hanscom: [0047] and Figs. 6 and 7 – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are “counted off” from an arbitrary origin) to determine where the point lies”; [0016] – “obtaining digital data describing a foot of a person”; examiner note: As depicted in Fig. 7, each photo taken is of a region of the foot (such as the side or top), thus identifying the foot in each image is interpreted to be identifying a region);
detecting a plurality of foot feature points based on the one or more regions of the at least one foot (Hanscom: [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are ‘counted off’ from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot)”; examiner note: the points are from each image and therefore based on regions);
extracting one or more foot measurements after identification of the plurality of foot feature points (Hanscom: [0047-0048] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are ‘counted off’ from an arbitrary origin) to determine where the point lies… Embodiments of the invention additionally may ‘fill in’ the 3D coordinate set to create a contiguous set of 3D coordinates. Any suitable approach can be used to fill in the set (i.e., to go from a cloud of dots to a volumetric model). For example, a polygonal fill-in can draw lines between nearest-neighbor coordinates. In some embodiments, a polygon is modeled centered on each coordinate”; examiner note: the coordinate (which are determined with respect to the point) and the lines drawn between are interpreted to be measurements);
generating the digital geometric profile representing a two and a half dimensional (2.5D) model of the at least one foot of the user, wherein the digital geometric profile is generated based on the extracted one or more foot measurements (Hanscom: [0048] – “Embodiments of the invention additionally may ‘fill in’ the 3D coordinate set to create a contiguous set of 3D coordinates. Any suitable approach can be used to fill in the set (i.e., to go from a cloud of dots to a volumetric model). For example, a polygonal fill-in can draw lines between nearest-neighbor coordinates. In some embodiments, a polygon is modeled centered on each coordinate. Either of those two approaches can be used to create a ‘wire-frame’ or mesh model. Other methods of skinning a 3D model are known in the art and may be used”; examiner note: the resulting model is interpreted to be the 2.5D model, as interpreted from paragraph [0073] of Applicant’s Specification);
extracting, by the footwear recommendation system, a set of foot measurements from the digital geometric profile to classify the digital geometric profile into a foot type data, the foot type data comprising a plurality of shapes and proportions of the at least one foot, the digital geometric profile and the foot type data together being stored in a foot geometric profile database as a foot geometric profile (Hanscom: [0004] – “evaluating a person's foot shape”; [0018] – “The system includes a processor coupled to a memory and operable to obtain digital data describing a foot of a person, store the digital data in the memory”; [0047-0049] – “The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background…the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones”; [0053] – “the exact outside contour of the specific customers' feet provided by digital scans/images data”; [0059] – “components of a system…A database 1205 may be housed independently (or within server system 1209)”);
identifying, by the footwear recommendation system, at least one fitting footwear for the user based on the foot geometric profile, the foot geometric profile being compared with a plurality of footwear profiles stored in a footwear profile database (Hanscom: [0004] – “The final coordinate set is matched to a database of shoe lasts, in which each digitally modeled last is linked to manufacturers, brands, or styles that are built to that last. Based on the matched virtual last, a recommendation engine recommends shoe models that will exhibit excellent fit and comfort for that person”); and 
initiating, by the footwear recommendation system, display of the at least one fitting footwear on the user device, the fitting footwear having a fit information and a fit quality score of the at least one fitting footwear in response to a user request (Hanscom: [0054-0055] – “each make and model of shoe profiled within the database is represented by its digital last plus any tolerances data…rigid last models are augmented within each database entry by any tolerances information including comfort scores for each of a plurality of regions on the foot”; [0057] and Fig. 10 – “the recommendation engine can present selected shoes and information about those shoes”; see also [0044]).
Though Hanscom teaches fit information and a fit quality score (Hanscom: [0054-0055] – “each make and model of shoe profiled within the database is represented by its digital last plus any tolerances data…rigid last models are augmented within each database entry by any tolerances information including comfort scores for each of a plurality of regions on the foot”), Hanscom does not explicitly teach that the one or more foot measurements include big toe to heel point distance, medial ball to lateral ball point distance, medial or lateral ball points to heel point distance, medial ball point height, instep height and foot girths at different points of the at least one foot of the user; and the fitting footwear displayed along with fit information and a fit quality score of the at least one fitting footwear. 
However, Marks teaches a shoe fit recommendation method (Marks: [abstract]), including 
that the one or more foot measurements include big toe to heel point distance, medial ball to lateral ball point distance, medial or lateral ball points to heel point distance, medial ball point height, instep height and foot girths at different points of the at least one foot of the user (Marks: [0028] – “the recommendation module 122 may calculate a difference between a shoe length and a foot length (e.g., dimension along a main axis of a foot and a shoe), … a difference between a shoe height and a foot height at a particular position along the foot…a difference between a shoe instep and a foot instep”; examiner note: an instep is a position on the foot and the comparison between heights at positions necessitates that instep height is measured); and
the fitting footwear displayed along with fit information and a fit quality score of the at least one fitting footwear (Marks: [0071] and Fig. 5 – “Each of the recommendations 402 and 404 includes information about a recommended shoe…The recommendation 402 provides a fit score 406 for the shoe (i.e., 95 on a scale of 100) and a fit classification 408 for the shoe (i.e., ‘great fit’)”).
It would have been obvious to one of ordinary skill in the art to include in the footwear fit recommendation method, as taught by Hanscom, the ability that the one or more foot measurements include big toe to heel point distance, medial ball to lateral ball point distance, medial or lateral ball points to heel point distance, medial ball point height, instep height and foot girths at different points of the at least one foot of the user; and the fitting footwear displayed along with fit information and a fit quality score of the at least one fitting footwear, as taught by Marks, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing  to modify Hanscom, to include the teachings of Marks, in order to allow the user to identify shoes that satisfy the user's needs and provide an interface that provides value to consumers (Marks: [0074]).

In regards to claim 2, Hanscom/Marks teaches the method of claim 1. Yet Hanscom does not explicitly disclose receiving user profile information of the user along with the plurality of still images to determine a unique identifier for the user. 
However, Marks further teaches receiving user profile information of the user along with the plurality of still images to determine a unique identifier for the user (Marks, see at least [0021], [0067-0068] – “scan data may include an image(s) of the object… the scan data may be obtained from a bare foot of a user…the scanning interface 300 includes drop down menus 302 to specify one or more user preferences regarding a desired characteristics of a footwear item… The user may login via a link 304 to save user preferences to a user account”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 1.

In regards to claim 3, Hanscom/Marks teaches the method of claim 2. Hanscom further discloses that the plurality of still images associated with the at least one foot of the user are captured by the user at particular angles between different points in the foot (Hanscom, see at least [0046] and Fig. 7 – “FIG. 7 shows an aggregated number of different perspective from which device 201 may take images to be provided to a system of the invention. Each image is associated with the perspective from which it was obtained and the relevant perspective information, which may be for example defined in degrees from vertical and/or horizontal in three dimensions”).

In regards to claim 4, Hanscom/Marks teaches the method of claim 3. Hanscom further discloses that the standard reference object is associated with one or more standard dimensions (Hanscom, see at least [0042 – “A person places their foot against a background that includes an object of known dimensions. For example, the person may stand on a sheet of 8.5.times.11 (or A4) paper”).

In regards to claim 5, Hanscom/Marks teaches the method of claim 4. Hanscom further discloses that processing the plurality of still images comprises: identifying, by the footwear recommendation system, the standard reference object in the at least one still image of the plurality of still images (Hanscom: [0043] – “system of the invention digitally adds a checkerboard pattern into the white space provided by the template sheet of paper”); 
identifying, by the footwear recommendation system, the at least one foot of the user in the plurality of still images, the at least one foot being one of a covered foot and an uncovered foot (Hanscom: [0004] and Fig. 7 – “The person can take a plurality of images of their foot using, for example, a smartphone app of the invention. The plurality of images is transformed into one or more sets of 3D coordinates representing that person's foot”); 
identifying, by the footwear recommendation system, one or more regions of the at least one foot in the plurality of still images (Hanscom: [0004], [0018], [0047-0049], [0053], [0059] – “evaluating a person's foot shape…The system includes a processor coupled to a memory and operable to obtain digital data describing a foot of a person, store the digital data in the memory…The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background…the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones…the exact outside contour of the specific customers' feet provided by digital scans/images data”); 
detecting, by the footwear recommendation system, a plurality of foot feature points relevant to the digital geometric profile (Hanscom: [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are "counted off" from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot)”); 
generating, by the footwear recommendation system, the 2.5D model of the at least one foot of the user (Hanscom: [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are "counted off" from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot.)”; 
applying, by the footwear recommendation system, a statistical regression model to the 2.5D model of the at least one foot of the user (Hanscom: [0047-0048] – “Geometric calculations using the incline angle of the image can finalize the coordinates for each point. (E.g., within a plane y, one point appears at some degree theta from z in image 1 and at some degree theta' from z in image 2; tan(theta) and tan(theta') each give a ratio of z value to x value, where x0 and z0 are known by device 201 for a position from which each image was taken, only one set of values of x and z for the one point will give the correct geometric calculation results--those are the x and z values of the point)…The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background (see FIG. 4)… Embodiments of the invention additionally may "’fill in’ the 3D coordinate set to create a contiguous set of 3D coordinates. Any suitable approach can be used to fill in the set (i.e., to go from a cloud of dots to a volumetric model). For example, a polygonal fill-in can draw lines between nearest-neighbor coordinates. In some embodiments, a polygon is modeled centered on each coordinate. Either of those two approaches can be used to create a ‘wire-frame’ or mesh model. Other methods of skinning a 3D model are known in the art and may be used.”); 
generating, by the footwear recommendation system, the digital geometric profile representing the 2.5D model, the digital geometric profile being generated by combining data from the plurality of still images based on applying the perspective correction method and the statistical regression model (Hanscom: [0047] – “The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background (see FIG. 4). Typically, after the 3D coordinates are determined relative to the checkerboard background of FIG. 4, a transformation into a global 3D coordinate system is made. In a sense, the coordinates are normalized into an arbitrary 3D coordinate system”).
Yet Hanscom does not explicitly disclose that the object is identified using one or more object recognition methods. However Marks teaches a shoe fit recommendation method (Marks: [abstract]), including that the object is identified using one or more object recognition methods (Marks: [0026] – “the foot analysis module 120 may identify portions of an image or video that relate to a foot (instead of an area surrounding a foot), and use those portions to form the 3D representation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 1.

In regards to claim 6, Hanscom/Marks teaches the method of claim 5. Hanscom further discloses that extracting the set of foot measurements comprises: applying, by the footwear recommendation system, a set of rules to one or more foot measurements of the set of foot measurements to derive the foot type data; and storing, by the footwear recommendation system, the foot geometric profile of the user along with information for the user, the foot geometric profile comprising the set of foot measurements and the foot type data of the user (Hanscom: [0004], [0018], [0047-0049], [0053], [0059] – “evaluating a person's foot shape…The system includes a processor coupled to a memory and operable to obtain digital data describing a foot of a person, store the digital data in the memory…The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background…the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones…the exact outside contour of the specific customers' feet provided by digital scans/images data…components of a system…A database 1205 may be housed independently (or within server system 1209)”),
yet Hanscom does not explicitly disclose that user information comprises a unique identifier for the user. However, Marks further teaches that user information comprises a unique identifier for the user (Marks, see at least [0021], [0067-0068] – “scan data may include an image(s) of the object… the scan data may be obtained from a bare foot of a user…the scanning interface 300 includes drop down menus 302 to specify one or more user preferences regarding a desired characteristics of a footwear item… The user may login via a link 304 to save user preferences to a user account”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 1.

In regards to claim 7, Hanscom/Marks teaches the method of claim 6. Hanscom further discloses that the at least one fitting footwear is selected from a plurality of footwear, a footwear profile of each footwear of the plurality of footwear being generated and stored into a footwear profile database (Hanscom: [0004] – “a database of shoe lasts, in which each digitally modeled last is linked to manufacturers, brands, or styles that are built to that last”), generation of the footwear profile comprising steps of: 
generating a three dimensional (3D) contour map, wherein the 3D contour map is generated by one of converting a 3D model of one of an inner cavity and a footwear last of the footwear, the 3D model being one of received from a manufacturer and generated using a 3D scan, and digitizing one of the inner cavity and the footwear last of the footwear (Hanscom: [0015], [0053-0054] – “for each of the plurality of different shoes--save the digital fit model as a virtual last model in a database entry for that shoe…system uses a combination of actual 3D shoe last data, representing the inside contour of a shoe… each make and model of shoe profiled within the database is represented by its digital last plus any tolerances data. The digital last gives a 3D model of an idealized physical last on which the shoe was manufactured”); 
extracting a plurality of footwear measurements from the 3D contour map; applying one or more rules to at least one footwear measurement of the plurality of footwear measurements to derive a footwear type data, the plurality of footwear measurements and the footwear type data together being stored in a footwear profile database as a footwear geometric profile (Hanscom: [0014], [0049], [0055] – “the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones…The rigid last models are augmented within each database entry by any tolerances information including comfort scores for each of a plurality of regions on the foot. Thus, two very different shoes that are built to the same last may provide very different matching 901 results due to the tolerances data. E.g., where one shoe has a very thick sole and is inflexible around the ball-of-foot region, it may receive adverse comfort scores for that region and only match customer foot models that would leave a little extra free space around that region”); and 
capturing one or more footwear attributes associated with the footwear; storing the footwear geometric profile and the one or more footwear attributes along with information for the footwear in the footwear profile database as the footwear profile (Hanscom: [0014], [0049], [0055] – “the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones…The rigid last models are augmented within each database entry by any tolerances information including comfort scores for each of a plurality of regions on the foot. Thus, two very different shoes that are built to the same last may provide very different matching 901 results due to the tolerances data. E.g., where one shoe has a very thick sole and is inflexible around the ball-of-foot region, it may receive adverse comfort scores for that region and only match customer foot models that would leave a little extra free space around that region”),
yet Hanscom does not explicitly disclose that information comprises a unique identifier. However, Marks further teaches that information comprises a unique identifier (Marks, see at least [0021], [0067-0068] – “scan data may include an image(s) of the object… the scan data may be obtained from a bare foot of a user…the scanning interface 300 includes drop down menus 302 to specify one or more user preferences regarding a desired characteristics of a footwear item… The user may login via a link 304 to save user preferences to a user account”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 1.

In regards to claim 8, Hanscom/Marks teaches the method of claim 7. Hanscom further discloses identifying the at least one fitting footwear comprises: reading, by the footwear recommendation system, the foot geometric profile database and the footwear profile database (Hanscom: [0004] – “The person can take a plurality of images of their foot using, for example, a smartphone app of the invention. The plurality of images is transformed into one or more sets of 3D coordinates representing that person's foot. A fitting model may be applied to the coordinates to adjust certain parameters or to introduce allowed tolerances. The final coordinate set is matched to a database of shoe lasts”),
yet Hanscom does not explicitly disclose filtering, by the footwear recommendation system, a set of footwear from the plurality of footwear in the footwear profile database based on a plurality of user search parameters and a set of rules; applying, by the footwear recommendation system, a plurality of rules to select the at least one fitting footwear from the set of footwear based on user preferences of the user, and to generate the fit information and the fit quality score of the at least one fitting footwear; ranking, by the footwear recommendation system, the at least one fitting footwear for display to the user; and initiating, by the footwear recommendation system, display of the fit information and the fit quality score along with the at least one fitting footwear on the user device, wherein the fit information is customized for the user and the at least one fitting footwear. However, Marks further teaches 
filtering, by the footwear recommendation system, a set of footwear from the plurality of footwear in the footwear profile database based on a plurality of user search parameters and a set of rules (Marks: [0075] and Fig. 5 – “The shoe retailer interface 500 also includes a drop down menu 512 to order shoes that are presented and filters 514 to filter through the shoes”; 
applying, by the footwear recommendation system, a plurality of rules to select the at least one fitting footwear from the set of footwear based on user preferences of the user, and to generate the fit information and the fit quality score of the at least one fitting footwear (Marks: [0018], [0071] – “Based on the scan data and footwear data, user preferences and a variety of other information, the footwear service 108 may generate a recommendation …The recommendation 402 for the "True Runner" shoe indicates that the user should try a size 11.5 shoe in the wide foot model. The recommendation 402 provides a fit score 406 for the shoe (i.e., 95 on a scale of 100) and a fit classification 408 for the shoe (i.e., "great fit"). In this example, the fit classification 408 may include one of five levels--"excellent fit," "great fit," "good fit," "acceptable fit," and "poor fit." The recommendation 402 also includes information about reviews from customers, a link to visit sites that are selling the shoe and pricing information (i.e., a lowest price found for the shoe). Meanwhile, the recommendation 404 for the "Bolt Lightning" shoe indicates that the user should try a size 11 and that this shoe generally requires some breaking in. The recommendation 404 provides a fit score 410 for the shoe (i.e., 85 on a scale of 100) and a fit classification 412 for the shoe (i.e., "good fit").”); 
ranking, by the footwear recommendation system, the at least one fitting footwear for display to the user (Marks: [0029] – “The level of fit of the footwear item may be provided in a recommendation. If, for instance, the user desires to view a ranking of a plurality of footwear items, the level of fit of the footwear item may be used to rank the plurality of footwear items. Any number of footwear items that rank toward a top of the ranking, or toward a bottom in some instances, may be provided in a recommendation”); and 
initiating, by the footwear recommendation system, display of the fit information and the fit quality score along with the at least one fitting footwear on the user device, wherein the fit information is customized for the user and the at least one fitting footwear (Marks: [0071] and Fig. 5 – “Each of the recommendations 402 and 404 includes information about a recommended shoe…The recommendation 402 provides a fit score 406 for the shoe (i.e., 95 on a scale of 100) and a fit classification 408 for the shoe (i.e., ‘great fit’)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 1.

In regards to claim 9, Hanscom discloses a method of recommending fitting footwear (Hanscom: [abstract]), the method comprising:
receiving, by a footwear recommendation system in communication with a user device via a network, one or more still images associated with at least one foot of a user, wherein the one or more still images are received from the user device operated by the user, at least one still image of the one or more still images comprising information of a standard reference object placed below or adjacent to the at least one foot of the user, and wherein the footwear recommendation system may operate in one of a server-client user network environment and an electronic device in a network environment (Hanscom: [0004] – “The person can take a plurality of images of their foot using, for example, a smartphone app of the invention”; [0044] – “The system extracts a plurality of images—e.g., image 1, image 2, and image 3—from the resulting data.”; [0042] and Fig. 6 – “A person places their foot against a background that includes an object of known dimensions. For example, the person may stand on a sheet of 8.5×11 (or A4) paper”; [0059] – “Preferably server 1209 hosts data files readable by a processor coupled to a tangible, non-transitory memory. A communications network 1215 (e.g., the Internet) provides access to the server 1209…device 201 and a user's computer 1233 access system data via communications network 1215”; examiner note: Figure 6 depicts the sheet of paper placed below the foot of the user (as interpreted according to Specification [0040]));
processing, by the footwear recommendation system, the at least one still image from the one or more still images to  generate a digital geometric profile, wherein the processing of the at least one still image comprises (Hanscom: [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are ‘counted off’ from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot”):
identifying the standard reference object in the at least one still image (Hanscom: [0043] – “a system of the invention digitally adds a checkerboard pattern into the white space provided by the template sheet of paper” Examiner Note: adding a checkerboard to the sheet means the sheet is identified);
extracting information regarding camera position and scale of each of the at least one still image in response to the identified standard reference object (Hanscom: [0047] and Figs. 6 and 7 – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are “counted off” from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot.) Geometric calculations using the incline angle of the image can finalize the coordinates for each point”; examiner note: Figs. 6 and 7 depict the angle of the camera; determinations along coordinates is scale of each image);
identifying one or more regions of the at least one foot in the at least one still image (Hanscom: [0047] and Figs. 6 and 7 – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are “counted off” from an arbitrary origin) to determine where the point lies”; [0016] – “obtaining digital data describing a foot of a person”; examiner note: As depicted in Fig. 7, each photo taken is of a region of the foot (such as the side or top), thus identifying the foot in each image is interpreted to be identifying a region);
detecting a plurality of foot feature points based on the one or more regions of the at least one foot (Hanscom: [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are ‘counted off’ from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot)”; examiner note: the points are from each image and therefore based on regions);
extracting one or more foot measurements after identification of the plurality of foot feature points (Hanscom: [0047-0048] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are ‘counted off’ from an arbitrary origin) to determine where the point lies… Embodiments of the invention additionally may ‘fill in’ the 3D coordinate set to create a contiguous set of 3D coordinates. Any suitable approach can be used to fill in the set (i.e., to go from a cloud of dots to a volumetric model). For example, a polygonal fill-in can draw lines between nearest-neighbor coordinates. In some embodiments, a polygon is modeled centered on each coordinate”; examiner note: the coordinate (which are determined with respect to the point) and the lines drawn between are interpreted to be measurements);
generating the digital geometric profile representing a two dimensional (2D) model of the at least one foot of the user, wherein the digital geometric profile is generated based on the extracted one or more foot measurements (Hanscom: [0048] – “Embodiments of the invention additionally may ‘fill in’ the 3D coordinate set to create a contiguous set of 3D coordinates. Any suitable approach can be used to fill in the set (i.e., to go from a cloud of dots to a volumetric model). For example, a polygonal fill-in can draw lines between nearest-neighbor coordinates. In some embodiments, a polygon is modeled centered on each coordinate. Either of those two approaches can be used to create a ‘wire-frame’ or mesh model. Other methods of skinning a 3D model are known in the art and may be used”; [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are "counted off" from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot.)” Examiner Note: the points along any given plane represent a 2D model”; examiner note: the points along any plane represent the 2D model);
extracting, by the footwear recommendation system, a set of foot measurements from the digital geometric profile to classify the digital geometric profile into a plurality of foot type data, the foot type data comprising a plurality of shapes and proportions of the at least one foot, the digital geometric profile and the foot type data together being stored in a foot geometric profile database as a foot geometric profile (Hanscom: [0004] – “evaluating a person's foot shape”; [0018] – “The system includes a processor coupled to a memory and operable to obtain digital data describing a foot of a person, store the digital data in the memory”; [0047-0049] – “The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background…the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones”; [0053] – “the exact outside contour of the specific customers' feet provided by digital scans/images data”; [0059] – “components of a system…A database 1205 may be housed independently (or within server system 1209)”);
identifying, by the footwear recommendation system, at least one fitting footwear for the user based on the foot geometric profile, the foot geometric profile being compared with a plurality of footwear profiles stored in a footwear profile database (Hanscom: [0004] – “The final coordinate set is matched to a database of shoe lasts, in which each digitally modeled last is linked to manufacturers, brands, or styles that are built to that last. Based on the matched virtual last, a recommendation engine recommends shoe models that will exhibit excellent fit and comfort for that person”); and 
initiating, by the footwear recommendation system, display of the at least one fitting footwear on the user device, the at least one fitting footwear having a fit information and a fit quality score of the at least one fitting footwear in response to a user request (Hanscom: [0054-0055] – “each make and model of shoe profiled within the database is represented by its digital last plus any tolerances data…rigid last models are augmented within each database entry by any tolerances information including comfort scores for each of a plurality of regions on the foot”; [0057] and Fig. 10 – “the recommendation engine can present selected shoes and information about those shoes”; see also [0044]).
Though Hanscom teaches fit information and a fit quality score (Hanscom: [0054-0055] – “each make and model of shoe profiled within the database is represented by its digital last plus any tolerances data…rigid last models are augmented within each database entry by any tolerances information including comfort scores for each of a plurality of regions on the foot”), Hanscom does not explicitly teach that the one or more foot measurements include big toe to heel point distance, medial ball to lateral ball point distance, medial or lateral ball points to heel point distance, medial ball point height, instep height and foot girths at different points of the at least one foot of the user; and the fitting footwear displayed along with fit information and a fit quality score of the at least one fitting footwear. 
However, Marks teaches a shoe fit recommendation method (Marks: [abstract]), including 
that the one or more foot measurements include big toe to heel point distance, medial ball to lateral ball point distance, medial or lateral ball points to heel point distance, medial ball point height, instep height and foot girths at different points of the at least one foot of the user (Marks: [0028] – “the recommendation module 122 may calculate a difference between a shoe length and a foot length (e.g., dimension along a main axis of a foot and a shoe), … a difference between a shoe height and a foot height at a particular position along the foot…a difference between a shoe instep and a foot instep”; examiner note: an instep is a position on the foot and the comparison between heights at positions necessitates that instep height is measured); and
the fitting footwear displayed along with fit information and a fit quality score of the at least one fitting footwear (Marks: [0071] and Fig. 5 – “Each of the recommendations 402 and 404 includes information about a recommended shoe…The recommendation 402 provides a fit score 406 for the shoe (i.e., 95 on a scale of 100) and a fit classification 408 for the shoe (i.e., ‘great fit’)”).
It would have been obvious to one of ordinary skill in the art to include in the footwear fit recommendation method, as taught by Hanscom, the ability that the one or more foot measurements include big toe to heel point distance, medial ball to lateral ball point distance, medial or lateral ball points to heel point distance, medial ball point height, instep height and foot girths at different points of the at least one foot of the user; and the fitting footwear displayed along with fit information and a fit quality score of the at least one fitting footwear, as taught by Marks, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing  to modify Hanscom, to include the teachings of Marks, in order to allow the user to identify shoes that satisfy the user's needs and provide an interface that provides value to consumers (Marks: [0074]).

In regards to claim 10, Hanscom/Marks teaches the method of claim 9. Yet Hanscom does not explicitly disclose receiving user profile information of the user along with the plurality of still images to determine a unique identifier for the user. 
However, Marks further teaches receiving user profile information of the user along with the plurality of still images to determine a unique identifier for the user (Marks, see at least [0021], [0067-0068] – “scan data may include an image(s) of the object… the scan data may be obtained from a bare foot of a user…the scanning interface 300 includes drop down menus 302 to specify one or more user preferences regarding a desired characteristics of a footwear item… The user may login via a link 304 to save user preferences to a user account”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 9.

In regards to claim 11, Hanscom/Marks teaches the method of claim 10. Hanscom further discloses that the one or more still images associated with the at least one foot of the user are captured by the user at particular angles between different points in the foot (Hanscom, see at least [0046] and Fig. 7 – “FIG. 7 shows an aggregated number of different perspective from which device 201 may take images to be provided to a system of the invention. Each image is associated with the perspective from which it was obtained and the relevant perspective information, which may be for example defined in degrees from vertical and/or horizontal in three dimensions”).

In regards to claim 12, Hanscom/Marks teaches the method of claim 11. Hanscom further discloses that the standard reference object is associated with one or more standard dimensions (Hanscom, see at least [0042 – “A person places their foot against a background that includes an object of known dimensions. For example, the person may stand on a sheet of 8.5.times.11 (or A4) paper”).

In regards to claim 13, Hanscom/Marks teaches the method of claim 12. Hanscom further discloses that processing the one or more still images comprises: identifying, by the footwear recommendation system, the standard reference object in the at least one still image of the one or more still images (Hanscom: [0043] – “system of the invention digitally adds a checkerboard pattern into the white space provided by the template sheet of paper”); 
identifying, by the footwear recommendation system, the at least one foot of the user in the one or more still images, the at least one foot being one of a covered foot and an uncovered foot (Hanscom: [0004] and Fig. 7 – “The person can take a plurality of images of their foot using, for example, a smartphone app of the invention. The plurality of images is transformed into one or more sets of 3D coordinates representing that person's foot”); 
identifying, by the footwear recommendation system, one or more regions of the at least one foot in the one or more still images (Hanscom: [0004], [0018], [0047-0049], [0053], [0059] – “evaluating a person's foot shape…The system includes a processor coupled to a memory and operable to obtain digital data describing a foot of a person, store the digital data in the memory…The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background…the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones…the exact outside contour of the specific customers' feet provided by digital scans/images data”); 
detecting, by the footwear recommendation system, a plurality of foot feature points relevant to the digital geometric profile (Hanscom: [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are "counted off" from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot.)”); 
generating, by the footwear recommendation system, the 2D model of the at least one foot of the user (Hanscom: [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are "counted off" from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot.)”; 
applying, by the footwear recommendation system, a statistical regression model to the 2D model of the at least one foot of the user (Hanscom: [0047-0048] – “Geometric calculations using the incline angle of the image can finalize the coordinates for each point. (E.g., within a plane y, one point appears at some degree theta from z in image 1 and at some degree theta' from z in image 2; tan(theta) and tan(theta') each give a ratio of z value to x value, where x0 and z0 are known by device 201 for a position from which each image was taken, only one set of values of x and z for the one point will give the correct geometric calculation results--those are the x and z values of the point)…The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background (see FIG. 4)… Embodiments of the invention additionally may "fill in" the 3D coordinate set to create a contiguous set of 3D coordinates. Any suitable approach can be used to fill in the set (i.e., to go from a cloud of dots to a volumetric model). For example, a polygonal fill-in can draw lines between nearest-neighbor coordinates. In some embodiments, a polygon is modeled centered on each coordinate. Either of those two approaches can be used to create a "wire-frame" or mesh model. Other methods of skinning a 3D model are known in the art and may be used.”); and 
generating, by the footwear recommendation system, the digital geometric profile representing the 2D model, the digital geometric profile being generated by combining data from the plurality of still images based on applying the perspective correction method and the statistical regression model (Hanscom: [0047] – “The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background (see FIG. 4). Typically, after the 3D coordinates are determined relative to the checkerboard background of FIG. 4, a transformation into a global 3D coordinate system is made. In a sense, the coordinates are normalized into an arbitrary 3D coordinate system”),
Yet Hanscom does not explicitly disclose that the object is identified using one or more object recognition methods. However Marks teaches a shoe fit recommendation method (Marks: [abstract]), including that the object is identified using one or more object recognition methods (Marks: [0026] – “the foot analysis module 120 may identify portions of an image or video that relate to a foot (instead of an area surrounding a foot), and use those portions to form the 3D representation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 9.

In regards to claim 14, Hanscom/Marks teaches the method of claim 13. Hanscom further discloses that extracting the set of foot measurements comprises: applying, by the footwear recommendation system, a set of rules to one or more foot measurements of the set of foot measurements to derive the foot type data; and storing, by the footwear recommendation system, the foot geometric profile of the user along with information for the user, the foot geometric profile comprising the set of foot measurements and the foot type data of the user (Hanscom: [0004], [0018], [0047-0049], [0053], [0059] – “evaluating a person's foot shape…The system includes a processor coupled to a memory and operable to obtain digital data describing a foot of a person, store the digital data in the memory…The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background…the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones…the exact outside contour of the specific customers' feet provided by digital scans/images data…components of a system…A database 1205 may be housed independently (or within server system 1209)”),
yet Hanscom does not explicitly disclose that user information comprises a unique identifier for the user. However, Marks further teaches
that user information comprises a unique identifier for the user (Marks, see at least [0021], [0067-0068] – “scan data may include an image(s) of the object… the scan data may be obtained from a bare foot of a user…the scanning interface 300 includes drop down menus 302 to specify one or more user preferences regarding a desired characteristics of a footwear item… The user may login via a link 304 to save user preferences to a user account”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 9.

In regards to claim 15, Hanscom/Marks teaches the method of claim 14. Hanscom further discloses that the at least one fitting footwear is selected from a plurality of footwear, a footwear profile of each footwear of the plurality of footwear being generated and stored into a footwear profile database (Hanscom: [0004] – “a database of shoe lasts, in which each digitally modeled last is linked to manufacturers, brands, or styles that are built to that last”), generation of the footwear profile comprising steps of: 
generating a three dimensional (3D) contour map, wherein the 3D contour map is generated by one of converting a 3D model of one of an inner cavity and a footwear last of the footwear, the 3D model being one of received from a manufacturer and generated using a 3D scan, and digitizing one of the inner cavity and the footwear last of the footwear (Hanscom: [0015], [0053-0054] – “for each of the plurality of different shoes--save the digital fit model as a virtual last model in a database entry for that shoe…system uses a combination of actual 3D shoe last data, representing the inside contour of a shoe… each make and model of shoe profiled within the database is represented by its digital last plus any tolerances data. The digital last gives a 3D model of an idealized physical last on which the shoe was manufactured”; 
extracting a plurality of footwear measurements from the 3D contour map; applying one or more rules to at least one footwear measurement of the plurality of footwear measurements to derive a footwear type data, the plurality of footwear measurements and the footwear type data together being stored in a footwear profile database as a footwear geometric profile (Hanscom: [0014], [0049], [0055] – “the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones…The rigid last models are augmented within each database entry by any tolerances information including comfort scores for each of a plurality of regions on the foot. Thus, two very different shoes that are built to the same last may provide very different matching 901 results due to the tolerances data. E.g., where one shoe has a very thick sole and is inflexible around the ball-of-foot region, it may receive adverse comfort scores for that region and only match customer foot models that would leave a little extra free space around that region”); and 
capturing one or more footwear attributes associated with the footwear; storing the footwear geometric profile and the one or more footwear attributes along with information for the footwear in the footwear profile database as the footwear profile (Hanscom: [0014], [0049], [0055] – “the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones…The rigid last models are augmented within each database entry by any tolerances information including comfort scores for each of a plurality of regions on the foot. Thus, two very different shoes that are built to the same last may provide very different matching 901 results due to the tolerances data. E.g., where one shoe has a very thick sole and is inflexible around the ball-of-foot region, it may receive adverse comfort scores for that region and only match customer foot models that would leave a little extra free space around that region:),
yet Hanscom does not explicitly disclose that information comprises a unique identifier. However, Marks further teaches
that information comprises a unique identifier (Marks, see at least [0021], [0067-0068] – “scan data may include an image(s) of the object… the scan data may be obtained from a bare foot of a user…the scanning interface 300 includes drop down menus 302 to specify one or more user preferences regarding a desired characteristics of a footwear item… The user may login via a link 304 to save user preferences to a user account”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 9.

In regards to claim 16, Hanscom/Marks teaches the method of claim 15. Hanscom further discloses identifying the at least one fitting footwear comprises: reading, by the footwear recommendation system, the foot geometric profile database and the footwear profile database (Hanscom: [0004] – “The person can take a plurality of images of their foot using, for example, a smartphone app of the invention. The plurality of images is transformed into one or more sets of 3D coordinates representing that person's foot. A fitting model may be applied to the coordinates to adjust certain parameters or to introduce allowed tolerances. The final coordinate set is matched to a database of shoe lasts”),
yet Hanscom does not explicitly disclose filtering, by the footwear recommendation system, a set of footwear from the plurality of footwear in the footwear profile database based on a plurality of user search parameters and a set of rules; applying, by the footwear recommendation system, a plurality of rules to select the at least one fitting footwear from the set of footwear based on user preferences of the user, and to generate the fit information and the fit quality score of the at least one fitting footwear; ranking, by the footwear recommendation system, the at least one fitting footwear for display to the user; and initiating, by the footwear recommendation system, display of the fit information and the fit quality score along with the at least one fitting footwear on the user device, wherein the fit information is customized for the user and the at least one fitting footwear. However, Marks further teaches
filtering, by the footwear recommendation system, a set of footwear from the plurality of footwear in the footwear profile database based on a plurality of user search parameters and a set of rules (Marks: [0075] and Fig. 5 – “The shoe retailer interface 500 also includes a drop down menu 512 to order shoes that are presented and filters 514 to filter through the shoes”; 
applying, by the footwear recommendation system, a plurality of rules to select the at least one fitting footwear from the set of footwear based on user preferences of the user, and to generate the fit information and the fit quality score of the at least one fitting footwear (Marks: [0018], [0071] – “Based on the scan data and footwear data, user preferences and a variety of other information, the footwear service 108 may generate a recommendation …The recommendation 402 for the "True Runner" shoe indicates that the user should try a size 11.5 shoe in the wide foot model. The recommendation 402 provides a fit score 406 for the shoe (i.e., 95 on a scale of 100) and a fit classification 408 for the shoe (i.e., "great fit"). In this example, the fit classification 408 may include one of five levels--"excellent fit," "great fit," "good fit," "acceptable fit," and "poor fit." The recommendation 402 also includes information about reviews from customers, a link to visit sites that are selling the shoe and pricing information (i.e., a lowest price found for the shoe). Meanwhile, the recommendation 404 for the "Bolt Lightning" shoe indicates that the user should try a size 11 and that this shoe generally requires some breaking in. The recommendation 404 provides a fit score 410 for the shoe (i.e., 85 on a scale of 100) and a fit classification 412 for the shoe (i.e., "good fit").”); 
ranking, by the footwear recommendation system, the at least one fitting footwear for display to the user (Marks: [0029] – “The level of fit of the footwear item may be provided in a recommendation. If, for instance, the user desires to view a ranking of a plurality of footwear items, the level of fit of the footwear item may be used to rank the plurality of footwear items. Any number of footwear items that rank toward a top of the ranking, or toward a bottom in some instances, may be provided in a recommendation”); and 
initiating, by the footwear recommendation system, display of the fit information and the fit quality score along with the at least one fitting footwear on the user device, wherein the fit information is customized for the user and the at least one fitting footwear (Marks: [0071] and Fig. 5 – “Each of the recommendations 402 and 404 includes information about a recommended shoe…The recommendation 402 provides a fit score 406 for the shoe (i.e., 95 on a scale of 100) and a fit classification 408 for the shoe (i.e., ‘great fit’)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 9.

In regards to claim 17, Hanscom discloses a footwear recommendation system for recommending fitting footwear (Hanscom: [abstract]), the footwear recommendation system comprising:
a communication interface in electronic communication with at least one user device operated by a user (Hanscom: [0004] – “a smartphone app of the invention”);
a memory that stores instructions (Hanscom: [0014]); and
a processor, responsive to the instructions to (Hanscom: [0014]), is configured to:
receive a plurality of still images associated with at least one foot of the user, wherein the plurality of still images are received from a user device operated by the user, at least one still image of the plurality of still images comprising information of a standard reference object placed below or adjacent to the at least one foot of the user (Hanscom: [0004] – “The person can take a plurality of images of their foot using, for example, a smartphone app of the invention”; [0044] – “The system extracts a plurality of images—e.g., image 1, image 2, and image 3—from the resulting data.”; [0042] and Fig. 6 – “A person places their foot against a background that includes an object of known dimensions. For example, the person may stand on a sheet of 8.5×11 (or A4) paper”; examiner note: Figure 6 depicts the sheet of paper placed below the foot of the user (as interpreted according to Specification [0040]));
process the at least one still image from the plurality of still images to  generate a digital geometric profile, wherein to process of the at least one still image, the processor is configured to (Hanscom: [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are ‘counted off’ from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot”):
identify the standard reference object in the at least one still image (Hanscom: [0043] – “a system of the invention digitally adds a checkerboard pattern into the white space provided by the template sheet of paper” Examiner Note: adding a checkerboard to the sheet means the sheet is identified);
extract information regarding camera position and scale of each of the at least one still image in response to the identified standard reference object (Hanscom: [0047] and Figs. 6 and 7 – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are “counted off” from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot.) Geometric calculations using the incline angle of the image can finalize the coordinates for each point”; examiner note: Figs. 6 and 7 depict the angle of the camera; determinations along coordinates is scale of each image);
identify one or more regions of the at least one foot in the at least one still image (Hanscom: [0047] and Figs. 6 and 7 – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are “counted off” from an arbitrary origin) to determine where the point lies”; [0016] – “obtaining digital data describing a foot of a person”; examiner note: As depicted in Fig. 7, each photo taken is of a region of the foot (such as the side or top), thus identifying the foot in each image is interpreted to be identifying a region);
detect a plurality of foot feature points based on the one or more regions of the at least one foot (Hanscom: [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are ‘counted off’ from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot)”; examiner note: the points are from each image and therefore based on regions);
extract one or more foot measurements after identification of the plurality of foot feature points (Hanscom: [0047-0048] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are ‘counted off’ from an arbitrary origin) to determine where the point lies… Embodiments of the invention additionally may ‘fill in’ the 3D coordinate set to create a contiguous set of 3D coordinates. Any suitable approach can be used to fill in the set (i.e., to go from a cloud of dots to a volumetric model). For example, a polygonal fill-in can draw lines between nearest-neighbor coordinates. In some embodiments, a polygon is modeled centered on each coordinate”; examiner note: the coordinate (which are determined with respect to the point) and the lines drawn between are interpreted to be measurements);
generate the digital geometric profile representing one of a two and a half dimensional (2.5D) model and a two dimensional (2D) model of the at least one foot of the user, wherein the digital geometric profile is generated based on the extracted one or more foot measurements (Hanscom: [0048] – “Embodiments of the invention additionally may ‘fill in’ the 3D coordinate set to create a contiguous set of 3D coordinates. Any suitable approach can be used to fill in the set (i.e., to go from a cloud of dots to a volumetric model). For example, a polygonal fill-in can draw lines between nearest-neighbor coordinates. In some embodiments, a polygon is modeled centered on each coordinate. Either of those two approaches can be used to create a ‘wire-frame’ or mesh model. Other methods of skinning a 3D model are known in the art and may be used”; [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are "counted off" from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot.)” Examiner Note: the points along any given plane represent a 2D model”; examiner note: the points along any plane represent the 2D model);
extract a set of foot measurements from the digital geometric profile to classify the digital geometric profile into a foot type data, the foot type data comprising a plurality of shapes and proportions of the at least one foot, the digital geometric profile and the foot type data together being stored as a foot geometric profile (Hanscom: [0004] – “evaluating a person's foot shape”; [0018] – “The system includes a processor coupled to a memory and operable to obtain digital data describing a foot of a person, store the digital data in the memory”; [0047-0049] – “The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background…the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones”; [0053] – “the exact outside contour of the specific customers' feet provided by digital scans/images data”; [0059] – “components of a system…A database 1205 may be housed independently (or within server system 1209)”);
identify at least one fitting footwear for the user based on the foot geometric profile, the foot geometric profile being compared with a plurality of footwear profiles stored in a footwear profile database (Hanscom: [0004] – “The final coordinate set is matched to a database of shoe lasts, in which each digitally modeled last is linked to manufacturers, brands, or styles that are built to that last. Based on the matched virtual last, a recommendation engine recommends shoe models that will exhibit excellent fit and comfort for that person”); and 
initiate display of the at least one fitting footwear on the user device, the fitting footwear having a fit information and a fit quality score of the at least one fitting footwear in response to a user request (Hanscom: [0054-0055] – “each make and model of shoe profiled within the database is represented by its digital last plus any tolerances data…rigid last models are augmented within each database entry by any tolerances information including comfort scores for each of a plurality of regions on the foot”; [0057] and Fig. 10 – “the recommendation engine can present selected shoes and information about those shoes”; see also [0044]).
Though Hanscom teaches fit information and a fit quality score (Hanscom: [0054-0055] – “each make and model of shoe profiled within the database is represented by its digital last plus any tolerances data…rigid last models are augmented within each database entry by any tolerances information including comfort scores for each of a plurality of regions on the foot”), Hanscom does not explicitly teach that the one or more foot measurements include big toe to heel point distance, medial ball to lateral ball point distance, medial or lateral ball points to heel point distance, medial ball point height, instep height and foot girths at different points of the at least one foot of the user; and the fitting footwear displayed along with fit information and a fit quality score of the at least one fitting footwear. 
However, Marks teaches a shoe fit recommendation method (Marks: [abstract]), including 
that the one or more foot measurements include big toe to heel point distance, medial ball to lateral ball point distance, medial or lateral ball points to heel point distance, medial ball point height, instep height and foot girths at different points of the at least one foot of the user (Marks: [0028] – “the recommendation module 122 may calculate a difference between a shoe length and a foot length (e.g., dimension along a main axis of a foot and a shoe), … a difference between a shoe height and a foot height at a particular position along the foot…a difference between a shoe instep and a foot instep”; examiner note: an instep is a position on the foot and the comparison between heights at positions necessitates that instep height is measured); and
the fitting footwear displayed along with fit information and a fit quality score of the at least one fitting footwear (Marks: [0071] and Fig. 5 – “Each of the recommendations 402 and 404 includes information about a recommended shoe…The recommendation 402 provides a fit score 406 for the shoe (i.e., 95 on a scale of 100) and a fit classification 408 for the shoe (i.e., ‘great fit’)”).
It would have been obvious to one of ordinary skill in the art to include in the footwear fit recommendation method, as taught by Hanscom, the ability that the one or more foot measurements include big toe to heel point distance, medial ball to lateral ball point distance, medial or lateral ball points to heel point distance, medial ball point height, instep height and foot girths at different points of the at least one foot of the user; and the fitting footwear displayed along with fit information and a fit quality score of the at least one fitting footwear, as taught by Marks, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing  to modify Hanscom, to include the teachings of Marks, in order to allow the user to identify shoes that satisfy the user's needs and provide an interface that provides value to consumers (Marks: [0074]).

In regards to claim 18, Hanscom/Marks teaches the system of claim 17. Hanscom further discloses a foot geometric profile database configured to store the digital geometric profile and the foot type data together as the foot geometric profile; a footwear profile database configured to store the plurality of footwear profiles (Hanscom: [0004], [0018], [0047-0049], [0053], [0059] – “evaluating a person's foot shape…The system includes a processor coupled to a memory and operable to obtain digital data describing a foot of a person, store the digital data in the memory…The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background…the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones…the exact outside contour of the specific customers' feet provided by digital scans/images data…components of a system…A database 1205 may be housed independently (or within server system 1209)”), 
yet Hanscom does not explicitly disclose a user preferences database configured to store user preferences of the user. However, Marks further teaches
a user preferences database configured to store user preferences of the user (Marks: [0011] – “footwear service may also obtain other information about the user, such as user preferences (e.g., a preferred tightness of a footwear item, preferred type of toe box, preferred material and so on)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 17.

In regards to claim 19, Hanscom/Marks teaches the system of claim 18. Yet Hanscom does not explicitly disclose that the processor is responsive to the instructions to: receive user profile information of the user along with the plurality of still images to determine a unique identifier for the user.
However, Marks further teaches that the processor is responsive to the instructions to: receive user profile information of the user along with the plurality of still images to determine a unique identifier for the user (Marks, see at least [0021], [0067-0068] – “scan data may include an image(s) of the object… the scan data may be obtained from a bare foot of a user…the scanning interface 300 includes drop down menus 302 to specify one or more user preferences regarding a desired characteristics of a footwear item… The user may login via a link 304 to save user preferences to a user account”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 17.

In regards to claim 20, Hanscom/Marks teaches the system of claim 19. Hanscom further discloses the plurality of still images associated with the at least one foot of the user are captured by the user at particular angles between different points in the foot (Hanscom, see at least [0046] and Fig. 7 – “FIG. 7 shows an aggregated number of different perspective from which device 201 may take images to be provided to a system of the invention. Each image is associated with the perspective from which it was obtained and the relevant perspective information, which may be for example defined in degrees from vertical and/or horizontal in three dimensions”).

In regards to claim 21, Hanscom/Marks teaches the system of claim 20. Hanscom further discloses that the standard reference object is associated with one or more standard dimensions (Hanscom, see at least [0042 – “A person places their foot against a background that includes an object of known dimensions. For example, the person may stand on a sheet of 8.5.times.11 (or A4) paper”).

In regards to claim 22, Hanscom/Marks teaches the system of claim 21. Hanscom further discloses that the processor is configured to process the plurality of still images by: identifying the standard reference object in the at least one still image of the plurality of still images (Hanscom: [0043] – “system of the invention digitally adds a checkerboard pattern into the white space provided by the template sheet of paper”); 
identifying the at least one foot of the user in the plurality of still images, the at least one foot being one of a covered foot and an uncovered foot (Hanscom: [0004] and Fig. 7 – “The person can take a plurality of images of their foot using, for example, a smartphone app of the invention. The plurality of images is transformed into one or more sets of 3D coordinates representing that person's foot”); 
identifying one or more regions of the at least one foot in the plurality of still images (Hanscom: [0004], [0018], [0047-0049], [0053], [0059] – “evaluating a person's foot shape…The system includes a processor coupled to a memory and operable to obtain digital data describing a foot of a person, store the digital data in the memory…The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background…the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones…the exact outside contour of the specific customers' feet provided by digital scans/images data”); 
detecting a plurality of foot feature points relevant to the digital geometric profile (Hanscom: [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are "counted off" from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot.)”); 
generating one of the 2.5D model and the 2D model of the at least one foot of the user (Hanscom: [0047] – “each image provides a plurality of points within a 3D coordinate system. The digitally-added checkerboard background is used (point locations in x, y, and/or z directions are "counted off" from an arbitrary origin) to determine where the point lies. (As used herein, x, y, and z are arbitrary orthogonal axes with z normal to the sheet of paper or other reference object and y extending along the longest length of the foot.)”; 
applying a statistical regression model to one of the 2.5D model and the 2D model of the at least one foot of the user (Hanscom: [0047-0048] – “Geometric calculations using the incline angle of the image can finalize the coordinates for each point. (E.g., within a plane y, one point appears at some degree theta from z in image 1 and at some degree theta' from z in image 2; tan(theta) and tan(theta') each give a ratio of z value to x value, where x0 and z0 are known by device 201 for a position from which each image was taken, only one set of values of x and z for the one point will give the correct geometric calculation results--those are the x and z values of the point)…The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background (see FIG. 4)… Embodiments of the invention additionally may "fill in" the 3D coordinate set to create a contiguous set of 3D coordinates. Any suitable approach can be used to fill in the set (i.e., to go from a cloud of dots to a volumetric model). For example, a polygonal fill-in can draw lines between nearest-neighbor coordinates. In some embodiments, a polygon is modeled centered on each coordinate. Either of those two approaches can be used to create a "wire-frame" or mesh model. Other methods of skinning a 3D model are known in the art and may be used.”); and
generating the digital geometric profile representing one of the 2.5D model and the 2D model, the digital geometric profile being generated by combining data from the plurality of still images based on applying the perspective correction method and the statistical regression model (Hanscom: [0047] – “The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background (see FIG. 4). Typically, after the 3D coordinates are determined relative to the checkerboard background of FIG. 4, a transformation into a global 3D coordinate system is made. In a sense, the coordinates are normalized into an arbitrary 3D coordinate system”),
Yet Hanscom does not explicitly disclose that the object is identified using one or more object recognition methods. However Marks teaches a shoe fit recommendation method (Marks: [abstract]), including that the object is identified using one or more object recognition methods (Marks: [0026] – “the foot analysis module 120 may identify portions of an image or video that relate to a foot (instead of an area surrounding a foot), and use those portions to form the 3D representation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 17.

In regards to claim 23, Hanscom/Marks teaches the system of claim 22. Hanscom further discloses that the processor is configured to extract the set of foot measurements by: applying a set of rules to one or more foot measurements of the set of foot measurements to derive the foot type data; and storing the foot geometric profile of the user along with the user information for the user, the foot geometric profile comprising the set of foot measurements and the foot type data of the user (Hanscom: [0004], [0018], [0047-0049], [0053], [0059] – “evaluating a person's foot shape…The system includes a processor coupled to a memory and operable to obtain digital data describing a foot of a person, store the digital data in the memory…The resulting set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background…the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones…the exact outside contour of the specific customers' feet provided by digital scans/images data…components of a system…A database 1205 may be housed independently (or within server system 1209)”),
yet Hanscom does not explicitly teach that user information comprises a unique identifier for the user. However, Marks further teaches
that user information comprises a unique identifier for the user (Marks, see at least [0021], [0067-0068] – “scan data may include an image(s) of the object… the scan data may be obtained from a bare foot of a user…the scanning interface 300 includes drop down menus 302 to specify one or more user preferences regarding a desired characteristics of a footwear item… The user may login via a link 304 to save user preferences to a user account”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 17.

In regards to claim 24, Hanscom/Marks teaches the system of claim 23. Hanscom further discloses that the at least one fitting footwear is selected from a plurality of footwear, a footwear profile of each footwear of the plurality of footwear being generated and stored into the footwear profile database (Hanscom: [0004] – “a database of shoe lasts, in which each digitally modeled last is linked to manufacturers, brands, or styles that are built to that last”), generation of the footwear profile comprising steps of: 
generating a three dimensional (3D) contour map, wherein the 3D contour map is generated by one of converting a 3D model of one of an inner cavity and a footwear last of the footwear, the 3D model being one of received from a manufacturer and generated using a 3D scan, and digitizing one of the inner cavity and the footwear last of the footwear (Hanscom: [0015], [0053-0054] – “for each of the plurality of different shoes--save the digital fit model as a virtual last model in a database entry for that shoe…system uses a combination of actual 3D shoe last data, representing the inside contour of a shoe… each make and model of shoe profiled within the database is represented by its digital last plus any tolerances data. The digital last gives a 3D model of an idealized physical last on which the shoe was manufactured”; 
extracting a plurality of footwear measurements from the 3D contour map; applying one or more rules to at least one footwear measurement of the plurality of footwear measurements to derive a footwear type data, the plurality of footwear measurements and the footwear type data together being stored in a footwear profile database as a footwear geometric profile (Hanscom: [0014], [0049], [0055] – “the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones…The rigid last models are augmented within each database entry by any tolerances information including comfort scores for each of a plurality of regions on the foot. Thus, two very different shoes that are built to the same last may provide very different matching 901 results due to the tolerances data. E.g., where one shoe has a very thick sole and is inflexible around the ball-of-foot region, it may receive adverse comfort scores for that region and only match customer foot models that would leave a little extra free space around that region”); and 
capturing one or more footwear attributes associated with the footwear; storing the footwear geometric profile and the one or more footwear attributes along with information for the footwear in the footwear profile database as the footwear profile (Hanscom: [0014], [0049], [0055] – “the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones…The rigid last models are augmented within each database entry by any tolerances information including comfort scores for each of a plurality of regions on the foot. Thus, two very different shoes that are built to the same last may provide very different matching 901 results due to the tolerances data. E.g., where one shoe has a very thick sole and is inflexible around the ball-of-foot region, it may receive adverse comfort scores for that region and only match customer foot models that would leave a little extra free space around that region:),
yet Hanscom does not explicitly disclose that information comprises a unique identifier. However, Marks further teaches
that information comprises a unique identifier (Marks, see at least [0021], [0067-0068] – “scan data may include an image(s) of the object… the scan data may be obtained from a bare foot of a user…the scanning interface 300 includes drop down menus 302 to specify one or more user preferences regarding a desired characteristics of a footwear item… The user may login via a link 304 to save user preferences to a user account”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 17.

In regards to claim 25, Hanscom/Marks teaches the system of claim 24. Hanscom further discloses that the processor comprises a fitting recommendation engine, the fitting recommendation engine configured to identify the at least one fitting footwear by: reading the foot geometric profile database and the footwear profile database (Hanscom: [0004] – “The person can take a plurality of images of their foot using, for example, a smartphone app of the invention. The plurality of images is transformed into one or more sets of 3D coordinates representing that person's foot. A fitting model may be applied to the coordinates to adjust certain parameters or to introduce allowed tolerances. The final coordinate set is matched to a database of shoe lasts”),
yet Hanscom does not explicitly disclose filtering a set of footwear from the plurality of footwear in the footwear profile database based on a plurality of user search parameters and a set of rules; applying a plurality of rules to select the at least one fitting footwear from the set of footwear based on user preferences of the user, and to generate the fit information and the fit quality score of the at least one fitting footwear; ranking the at least one fitting footwear for display to the user; and initiating display of the fit information and the fit quality score along with the at least one fitting footwear on the user device, wherein the fit information is customized for the user and the at least one fitting footwear. However, Marks further teaches
filtering a set of footwear from the plurality of footwear in the footwear profile database based on a plurality of user search parameters and a set of rules (Marks: [0075] and Fig. 5 – “The shoe retailer interface 500 also includes a drop down menu 512 to order shoes that are presented and filters 514 to filter through the shoes”; 
applying a plurality of rules to select the at least one fitting footwear from the set of footwear based on user preferences of the user, and to generate the fit information and the fit quality score of the at least one fitting footwear (Marks: [0018], [0071] – “Based on the scan data and footwear data, user preferences and a variety of other information, the footwear service 108 may generate a recommendation …The recommendation 402 for the "True Runner" shoe indicates that the user should try a size 11.5 shoe in the wide foot model. The recommendation 402 provides a fit score 406 for the shoe (i.e., 95 on a scale of 100) and a fit classification 408 for the shoe (i.e., "great fit"). In this example, the fit classification 408 may include one of five levels--"excellent fit," "great fit," "good fit," "acceptable fit," and "poor fit." The recommendation 402 also includes information about reviews from customers, a link to visit sites that are selling the shoe and pricing information (i.e., a lowest price found for the shoe). Meanwhile, the recommendation 404 for the "Bolt Lightning" shoe indicates that the user should try a size 11 and that this shoe generally requires some breaking in. The recommendation 404 provides a fit score 410 for the shoe (i.e., 85 on a scale of 100) and a fit classification 412 for the shoe (i.e., "good fit").”); 
ranking the at least one fitting footwear for display to the user (Marks: [0029] – “The level of fit of the footwear item may be provided in a recommendation. If, for instance, the user desires to view a ranking of a plurality of footwear items, the level of fit of the footwear item may be used to rank the plurality of footwear items. Any number of footwear items that rank toward a top of the ranking, or toward a bottom in some instances, may be provided in a recommendation”); and 
initiating display of the fit information and the fit quality score along with the at least one fitting footwear on the user device, wherein the fit information is customized for the user and the at least one fitting footwear (Marks: [0071] and Fig. 5 – “Each of the recommendations 402 and 404 includes information about a recommended shoe…The recommendation 402 provides a fit score 406 for the shoe (i.e., 95 on a scale of 100) and a fit classification 408 for the shoe (i.e., ‘great fit’)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Marks with Hanscom for the reasons identified above with respect to claim 17.

Allowable Subject Matter
	Claim 26 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an Examiner’s statement of reasons for allowance: 

	Upon review of the evidence at hand, it is concluded that the totality of the evidence in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention.  In regards to dependent claim 26 the allowable features are as follows: 
wherein the plurality of shapes comprise toe box shape, toe angles, medial to lateral ball angle and hind foot angle of the at least one foot of the user, and wherein the proportions comprise medial and dorsal aspect ratios of the at least one foot of the user.

The most apposite prior art of record includes previously cited Hanscom (US 20170053335 A1), hereinafter Hanscom, in view of previously cited Marks (US 20160081435 A1), hereinafter Marks, in view of newly cited Lin et al. (US 20070142955 A1), hereinafter Lin.
	
Previously cited reference Hanscom discloses a method of sizing footwear by modeling a foot (Hanscom: [abstract]). Hanscom further discloses evaluating a user’s foot shape (Hanscom: [0004]). Additionally, Hanscom discloses a set of calculated points provides a model of the person's foot in the form of a set of 3D coordinates within the 3D coordinate system originally defined by the checkerboard background…the process 101 includes grouping contiguous coordinates of the 3D coordinate system in to one or more groups of contiguous coordinates as comfort zones (Hanscom: [0047-0049]). Hanscom additionally discloses finding the exact contour of a person’s foot by using digital (Hanscom: [0053]). 

	Previously cited reference Marks discloses a method of recommending footwear sizing based on a scan of a foot. Marks teaches taking measurements of feet such as foot shape and foot toe box (Marks: [0028]). 

Newly cited reference Lin teaches a method of determining a foot frame (Shishido: [abstract]). Lin further discloses foot frame size comprises a forefoot axis angle, a heel axis angle, a first toe angle, a fifth toe angle, a joint angle, a ridge curve, an arch curve, a back curve, and a footprint.

Neither Hanscom, nor Marks, nor Lin, teaches wherein the plurality of shapes comprise toe box shape, toe angles, medial to lateral ball angle and hind foot angle of the at least one foot of the user, and wherein the proportions comprise medial and dorsal aspect ratios of the at least one foot of the user. As such, none of the prior art teaches the allowable features of the claims. 
	
Additionally, the Examiner further emphasizes the claims as a whole and herby asserts the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias and resulting in an appropriate combination.  
	It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.  

Response to Arguments
Applicant’s arguments, filed 03/30/2022, have been fully considered.

35 U.S.C. § 112
Applicant argues the claims are definite. Remarks pages 17-18. The examiner disagrees. While the amendments have cured certain 112(b) deficiencies, they have given rise to new 112(b) rejections, as discussed in the 112(b) rejection above.

35 U.S.C. § 101
Applicant argues the claims do not recite an abstract idea because “the Office Action has not shown how the recited features of independent claims 1, 9, and 17, taken as a whole, are similar to the ‘Certain Method for Organizing Human Activity’” (Remarks page 20). The examiner disagrees. The 2019 PEG enumerates groupings of abstract ideas, thereby synthesizing the holdings of various court decisions to facilitate examination. Among the enumerated groupings is the Certain Methods of Organizing Human Activity grouping, which includes activity that falls within the enumerated sub-grouping of commercial or legal interactions, including subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. With respect to the independent claims, these claims recite receiving images of a foot and determining measurements and shapes of the foot all for the purpose of providing a fitting shoe recommendation. Applicant’s specification, see at least [0038], details how the recommendation can operate in an online retail format. Accordingly, the recited limitations claim collection and analysis of data for the purposes of shoe recommendations, such as those in a marketplace. These limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Specifically, the limitations of the independent claims represent sales activities and behaviors because the limitations recite collection and analysis of data pertaining to a user’s foot in order to provide shoe recommendations. These are sales activities because they pertain to recommendations in an e-commerce marketplace (Spec: [0038]). Accordingly, these claims recite Certain Methods of Organizing Human Activity.

Applicant argues the claims are patent eligible because the independent claims “recite specific improvements for providing fit information.” Remarks page 22. The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraph [0005] of Applicant’s specification, which describes Applicant’s claimed invention as improving upon the retailer burden of user’s purchasing and returning ill-fitting shoes. The examiner acknowledges Applicant’s citations to the Specification (Remarks pages 20-22), but notes that these citations do not describe a technical improvement and at best describe an improvement to the abstract idea of providing fitting footwear recommendations.
Although the claims include computer technology such as an electronic device comprising as a user device, a network, wherein the footwear recommendation system may operate in one of a server-client user network environment and an electronic device in a network environment, a digital geometric profile, databases, a display, a communication interface, electronic communication, a memory, and a processor, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of interior design in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of providing fitting footwear recommendations. The claimed process, while arguably resulting in a more efficient footwear recommendation, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data related to fitting footwear while still employing the same processor and/or computer components used in conventional systems to improve footwear recommendation, e.g. a commercial process. As such, the claims do not recite specific technological improvements.

Applicant argues the claims are patent eligible because the combination of claim elements are “not such basic tools, [such that] these concepts are not abstract and do not present the risk of preemption that warrants the exclusionary principle underlying an assertion that [the claims] are directed to an abstract idea” Remarks page 22. The examiner disagrees. The examiner notes that questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2019 IEG PEG), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more...the latter pose no comparable risk of pre-emption, and therefore remain eligible.” It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (see July 2015 Update to Subject Matter Eligibility, section VI). Therefore, while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot (Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015).
Applicant argues the claims “recite[] a particular integration of features into a practical application.” Remarks page 23. The examiner disagrees. The 2019 PEG sets forth, in Step 2A Prong Two, that a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole ‘integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.’ In the instant case, the claims include additional elements such as a user device, a network, wherein the footwear recommendation system may operate in one of a server-client user network environment and an electronic device in a network environment, a digital geometric profile, databases, a display, a communication interface, electronic communication, a memory, and a processor. While these elements are recited, they are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of providing fitting footwear recommendations in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. Applicant’s disclosure does not articulate or suggest how these additional elements function, individually or in combination, in any manner other than using generic functionality nor does the disclosure articulate how the elements provide a technical improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application or provide significantly more because they merely amount to using the software architecture as a tool to perform the abstract idea.
Applicant argues that claims provide significantly more because the independent claims “recite unconventional techniques that confine the claims to a useful application, and provide improvements to the field of footwear recommendations.” Remarks page 25. The examiner disagrees. The 2019 PEG sets forth, in Step 2B, that it is possible that a claim that does not  ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination). In the instant case, the examiner notes that providing improvements to footwear recommendations is merely a solution to the abstract idea of recommending fitting footwear, and not a technical solution. Applicant's claims do not describe how the particular arrangement of elements is a technical improvement and the claims, in fact, only merely recite the abstract idea of providing fitting footwear recommendations along with the requirement to perform it on a set of generic computer components. For example, Applicant's claims merely recite steps of a method with generic computer components being recited in a generic manner. While a user device, a network, wherein the footwear recommendation system may operate in one of a server-client user network environment and an electronic device in a network environment, a digital geometric profile, databases, a display, a communication interface, electronic communication, a memory, and a processor are included within the claims, they are claimed in a generic manner and merely perform generic functions. Applicant’s disclosure does not articulate or suggest how these additional elements function, individually or in combination, in any manner other than using generic functionality nor does the disclosure articulate how the elements are particularly arranged in order to provide a technical improvement. Accordingly, the claims do not provide significantly more.
Applicant argues the dependent claims are patent eligible for the same reasons as the independent claims, as well as for additional reasons. Remarks pages 23 & 25-26. The examiner disagrees. The 101 rejection of the independent claims has been maintained for the reasons set forth in the 101 rejection above, as well as in the paragraphs above. The 101 rejections of the dependent claims have been maintained for the same reasons.

35 USC § 103
Applicant argues the claims are allowable over the applied art because “Hanscom nowhere teaches the methodology of generating the digital geometric profile of the at least one foot of the user…[m]ore specifically…Hanscom discusses placing foot by a person against a background that includes an object of known dimensions…this is different from having the standard reference object below or adjacent to the foot.” Remarks pages 27-28. The examiner disagrees. Hanscom discloses this limitation. Hanscom, see at least [0042] and Figs. 3 and 6, discloses that in the photo taking process, a person places their foot against a background that includes an object of known dimensions, such as a sheet of 8.5×11 (or A4) paper. As is visible in Figs. 3 and 6, this sheet of paper is placed below the foot of the user. This is consistent with paragraph [0040] of Applicant’s specification, which reads “the standard reference object can include an A4 or letter size sheet of paper placed below a foot of the user.” Accordingly, Hanscom discloses this limitation.
Applicant argues “claim 1 recites identifying one or more regions, detecting a plurality of foot feature points, and extracting one or more foot measurements after identification of the plurality of foot feature points to generate a digital geometric profile. The foot feature points include micro details about the various angles and distances, thereby providing a specific personalized 2.5D model for each user…Hanscom nowhere teaches or suggests the features of aforesaid amended independent claim 1 to create a digital geometric profile.” Remarks page 28. The examiner disagrees. Initially, the examiner notes that “foot feature points include[ing] micro details about the various angles and distances, thereby providing a specific personalized 2.5D model for each user” is not included in the claim language. Further, Hanscom discloses detecting a plurality of foot feature points, and extracting one or more foot measurements after identification of the plurality of foot feature points to generate a digital geometric profile. Hanscom discloses these concepts at least in paragraphs [0047-0048], disclosing each image provides a plurality of points within a 3D coordinate system, where point locations in x, y, and/or z directions are ‘counted off’ from an arbitrary origin to determine where the point lies. Additionally, a polygonal fill-in can draw lines between nearest-neighbor coordinates. In some embodiments, a polygon is modeled centered on each coordinate. Accordingly, the points are the feature points and the point coordinates, and lines connecting coordinates, all of which are determined subsequent to the determination of points, are interpreted to be the measurements. As discussed in [0048], these measurements are used to “fill in” a foot model and, accordingly, are used to generate a digital geometric profile. Thus, Hanscom discloses these limitations in the claims.
Applicant argues “Hanscom's approach, the measurements are extracted after a 3D model is built, whereas in the amended independent claim 1, measurements are extracted before a 2.5D model are built.” Remarks page 28. The examiner disagrees. Hanscom, see at least [0048], discloses the invention may “fill in” the 3D coordinate set to create a contiguous set of 3D coordinates. For example, a polygonal fill-in can draw lines between nearest-neighbor coordinates. In some embodiments, a polygon is modeled centered on each coordinate. Either of those two approaches can be used to create a “wire-frame” or mesh model. Other methods of skinning a 3D model are known in the art and may be used. Therefore, the coordinates and lines between the coordinates are determined prior to the model is generated, as the model cannot be generated without these measurements and the steps of finding the coordinates and connecting the lines occurs before generation of the model, such that this information is used to fill in the model. Thus, Hanscom teaches this limitation in the claims.
Applicant argues the claims are eligible because Marks does not teach “the standard reference object positioning, the manner of generating a 2.SD model or the digital geometric profile, nor that measurement are extracted before a 2.SD model is generated.” Remarks page 30. The examiner disagrees. The examiner notes that Marks is not cited as teaching these limitations in the claims.
With respect to Applicant’s arguments regarding Park (Remarks pages 30-31), the examiner notes that Park is no longer cited in the 103 rejection of the claims and accordingly, these arguments are moot.
Applicant argues dependent claims 2-8, 10-16, and 18-25 are novel and non-obvious for the same reasons as the independent claims. Remarks page 31. The examiner disagrees. The 103 rejection of the independent claims has been maintained for the reasons set forth in the 103 rejection above, as well as in the paragraphs above. The 103 rejections of dependent claims 2-8, 10-16, and 18-25 have been maintained for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Previously cited Hansen et al. (US 8908928 B1) teaches method of generating a size measurement of a body part for garment fitting. 2D images of a body part such as a foot may be taken. Accordingly, variations in actual 3D body parts can be determined from the 2D projections.
Previously cited NPL Reference U teaches custom sized shoes. A user may use a consumer-level camera to take image data of a foot, and a 3D model is obtained from the data. The resulting model provides shoe sizes, as well as shoe sizes for specific brands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625